Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of group I, claims 21-48 in the reply filed on 8/25/2021 is acknowledged.
Claims 49-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/25/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-24, 26-28, 35-42 and 46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Counts et al. (U.S Patent No. 5144962) in view of Pan (U.S Patent No. 20100242974).
Regarding claim 21, Counts discloses a device for generating an inhalable aerosol, the device comprising: 
a body; an electronic heater disposed within the body, the electronic heater configured to heat a vaporizable material to generate the inhalable aerosol; and a controller, the controller configured to regulate an operating temperature of the electronic heater (Abstract, column 3, lines 53-61 and fig. 8); Counts also discloses having the heating element at a low temperature in standby mode not exceeding the preferred temperature of flavor component (column 10, lines 56-68); therefore, the electronic heater is configured to operate in each of an on mode and a standby mode.  Counts discloses the switching operation may be initiated automatically during puffing by a pressure or a flow sensor that senses the beginning of puffing (column 10, lines 2-5), therefore the controller can cause the electronic heater to convert from the standby mode to the on mode based on determining, while the electronic heater is in the standby mode that a user is puffing on the device.  Since Counts discloses a standby operating temperature of the electronic heater in the standby mode (non-puffing state) lower temperature than the preferred operating temperature for flavor component production (corresponding to on mode during puffing to deliver the flavor component to a user), it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the controller to cause the electronic heater to convert from the on mode to the standby mode while the electronic heater is in the on mode that the device is in a non-puffing state such as when being placed in the charging cradle.
Regarding claims 22 and 39, Counts discloses a standby operating temperature of the electronic heater in the standby mode is lower temperature (column 10, lines 56-68); therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrive to the claimed range.  
Regarding claims 23 and 40, Counts discloses the set point operating temperature range from 100 to 500 °C overlapping with the claimed range (column 3, lines 53-61).
Regarding claims 24 and 46, Counts discloses the set point operating temperature of the electronic heater can be fixed within the range (column 3, lines 53-61).  
Regarding claim 26, as discussed above, since Counts discloses a standby operating temperature of the electronic heater in the standby mode (non-puffing state) lower temperature than the preferred operating temperature for flavor component production (corresponding to on mode during puffing to deliver the flavor component to a user), it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the controller to cause the electronic heater to convert from the on mode to the standby mode while the electronic heater is in the on mode that the device is in a non-puffing state such as a lack of movement of the device.
Regarding claims 26 and 41,  Counts discloses the device can have a time interval (corresponding to the claimed wherein when the time interval elapses the controller lower the power to reduce the temperature produced by the electronic heater (column 7, lines 16-24).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the controller of Counts to cause the electronic heater to convert from the on mode (higher temperature) to the standby mode (lower temperature) base on determining, while the electronic heater is in the on mode, the electronic has been in the on mode for a predetermined length of time.
Regarding claim 27, the device of Counts contains pressure sensor that sense the puffing action on the device and feed the information back to the controller (column 11, lines 2-5); it would have been obvious to one of ordinary skill in the art at the time the invention was made that the pressure sensor of Counts is capable of being configured as the claimed tactile sensor to detect movement of the device (puffing action would result in movement of the device) and the controller is configured to determine the movement of the device base on the at least one sensor.
Regarding claims 28 and 42, Counts discloses a thermistor (column 2, lines 1-6) in communication with the controller;  3U.S. Patent Application No. 16/372,354wherein the controller is further configured to determine that the user is puffing on the device based on monitoring of the thermistor since the flavor-generating medium is only being heated to the operating temperature when there’s puffing.  
Regarding claim 38, Counts discloses a battery configured to provide power to the electronic heater (fig. 9).  
Regarding claim 35, Counts discloses a device for generating an inhalable aerosol, the device comprising:
a body; an electronic heater disposed within the body, the electronic heater configured to heat a vaporizable material to generate the inhalable aerosol; and a controller, the controller configured to regulate an operating temperature of the electronic heater (corresponding to the claimed first regulation temperature) (Abstract, column 3, lines 53-61 and fig. 8); Counts also discloses having the heating element at a low temperature (corresponding to the claimed second regulation temperature) in standby mode not exceeding the preferred temperature of flavor component (column 10, lines 56-68); therefore, the electronic heater is configured to operate in each of an on mode and a standby mode.  Counts discloses the switching operation may be initiated automatically during puffing by a pressure or a flow sensor that senses the beginning of puffing (column 10, lines 2-5), therefore the controller can cause the electronic heater to convert from the standby mode to the on mode based on determining, while the electronic heater is in the standby mode that a user is puffing on the device.  Since Counts discloses a standby operating temperature of the electronic heater in the standby mode (non-puffing state) lower temperature than the preferred operating temperature for flavor component production (corresponding to on mode during puffing to deliver the flavor component to a user), it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the controller to cause the electronic heater to convert from the on mode to the standby mode while the electronic heater is in the on mode that the device is in a non-puffing state such as lack of movement of the device.  Furthermore, the device of Counts contains pressure sensor that sense the puffing action on the device and feed the information back to the controller (column 11, lines 2-5); it would have been obvious to one of ordinary skill in the art at the time the invention was made that the pressure sensor of Counts is capable of being configured as the claimed vibration sensor to detect movement of the device (puffing action would result in movement of the device) and the controller is configured to determine the movement of the device base on the sensor.
Regarding claims 36-37, the device of Counts contains pressure sensor that sense the puffing action on the device and feed the information back to the controller (column 11, lines 2-5); it would have been obvious to one of ordinary skill in the art at the time the invention was made to cause the electronic heater to convert from the standby mode to the on mode when the pressure sensor is triggered from the puffing action (corresponding to the claimed movement of the device).
Claims 25, 31-34 and 47-48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Counts et al. (U.S Patent No. 5144962) in view of McGhin et al. (U.S Pub. No. 20090110379).
Regarding claims 25, 47-48, Counts does not expressly disclose a user selection of the user-selectable operating temperature.  McGhin discloses set pint temperature can be input by a user [0024].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have include a user interface in communication with the controller; wherein the set point operating temperature of the electronic heater is a user-selectable operating temperature, the controller further configured to: receive, via the user interface, a user selection of the user-selectable operating temperature; and based on the receiving of the user selection, cause the electronic heater to maintain the user-selectable operating temperature while in the on mode.
Regarding claims 31 and 45, Counts does not expressly disclose the controller comprises a PID control loop.  McGhin discloses that advantage of using PID feedback loop to control and maintain a set point temperature [0025].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made that Counts’s controller comprises a proportional integral derivative (PID) control loop, the PID control loop configured to control the electronic heater to maintain a set point operating temperature for the on mode and to maintain a standby operating temperature for the standby mode.  
Regarding claim 32, McGhin discloses the PID control loop comprises a thermistor located one of on or adjacent to a heater circuit of the electronic heater [0025].  
Regarding claim 33, McGhin discloses a microcontroller is capable of communication with the thermistor;  4U.S. Patent Application No. 16/372,354 wherein the microcontroller is configured to: acquire A/D measurements; and based on the A/D measurements, calculate a value for a PID control variable [0025].  
Regarding claim 34, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the controller is capable of further configured to, based at least on the PID control variable, affect one or more of a duty cycle or a power output of the heater circuit for the regulating of the operating temperature of the electronic heater as disclosed by McGhin (Abstract and [0025]).  
Claims 29-30 and 43-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Counts et al. (U.S Patent No. 5144962) in view of Buzzetti (U.S Pub. No. 20110097060).
Regarding claims 29 and 43-44, Counts does not expressly disclose using a touch sensitive type power switch.  Buzzetti discloses a device for generating an inhalable aerosol wherein the power switch may be of a touch sensitive user interface type [0034].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the electronic heater of Counts wherein the controller is further configured to cause the electronic heater to convert from the off mode to the on mode based on determining, while the electronic eater is in the off mode, press of the touch-sensitive user interface as taught by Buzzetti.
Regarding claim 30, in addition to the features discussed above for claim 29, it would have been obvious to one of ordinary skill in the art that when the device is switched off, sensors  for activation would be disable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/            Examiner, Art Unit 1747